By the Court —
Lumpkin, J., delivering the opinion.
Among the ordinances of the city of Atlanta there is none which makes it an offence to sell meats in the market house out of market hours, and prescribing a penalty therefor. The crime is inferred from its being made the duty of renters of stalls, to cleanse their stalls after market hours. The implication is too’vague and uncertain. This duty may have béen enjoined from other considerations. Penal laws must be construed strictly; not so strictly as to defeat the obvious intention of the law-maker, but so strictly that the case in hand must be brought within the definition of the law, that is within its reach, taken in their ordinary signification.
As to the power of the city authorities, I would observe that the market house being theirs, it is competent for them to make any regulations they may see fit by way of contract with those who transact business there.
Let the judgment be affirmed.